Title: To James Madison from John Stevens, 8 November 1815
From: Stevens, John
To: Madison, James


                    
                        
                            Sir:
                        
                        
                            Washington,
                            Novr. 8th, 1815.
                        
                    
                    In pursuance of the directions of the Secretary of the Navy a number of experiments were made at Fort Columbus, on Governor’s Island near New York, with elongated shells, in the presence of Capn. Samuel Evans Supt. of the Navy Yard. His report, with some other documents, I had the honor to put into the hands of your Excellency yesterday. Commodores Rodgers and Porter, Coms. of the Navy Board, having expressed to me their opinions decidedly in favor of the utility and importance of these shells, I now beg leave to state to your Excellency the terms on which my son would engage to furnish the Government with any number of them that may be wanted for public service.
                    
                    
                        Estimate of the cost of shells of different sizes.
                        
                            A shell for an  18 pounder weighing about 36 lbs. @
                            $19.00
                        
                        
                               do     for a      24 pounder weighing abt. 50 lbs. @
                            21.00
                        
                        
                               do     for a      32 pound carronade weighing abt. 50 lbs. @
                            22.00
                        
                        
                               do       "     "     do   for a long gun weighing abt. 64 lbs. @
                            24.00
                        
                        
                               do       "     "     42 pounder carronade weighing abt. 64 lbs. @
                            25.00
                        
                        
                               do       "     "     do   for a long gun weighing abt. 84 lbs. @
                            27.50
                        
                        
                               do       "     "     50 pounder weighing abt. 100 lbs. @
                            30.00
                        
                        
                               do       "     "   100 pounder weighing abt. 200 lbs. @
                            45.00
                        
                    
                    As considerable expense must necessarily be incurred in the erection and fitting up of convenient and appropriate workshops, etc., should a less number than 15,000 be ordered, an advance of Ten Per Cent must be made on the above estimate; should, however, 25,000 or more be contracted for, a deduction of Five Per Cent on the estimate will be made.
                    On either of the terms above specified being acceded to on the part of Government, he will engage not to communicate his secret to any foreign power, reserving to himself, however, in case of a war between the United States and any other power the right and privilege of making use of them himself against an enemy.
                    Permit me to suggest to the attention of your Excellency the following considerations:
                    It may be thought that the great expense of these shells would be a serious objection to their use extensively. Should they, however, render our fortifications forever completely defensible against ships of war—should they give to our naval armaments an overwhelming superiority over those of an enemy, the expense of furnishing an adequate supply of them, were it even tenfold greater, becomes an object unworthy of serious attention—the capture or destruction of a single line-of-battle ship would more than compensate for the additional cost of these shells beyond that of common ball.
                    It is the most earnest wish of my son that the advantages resulting from the use of these shells may be exclusively reserved to his beloved native country. Should, however, a war break out between any of the European powers, he might possibly be tempted by high reward—unless previously restricted by an express agreement with Government—to communicate his secret to some one of them.
                    Happily the construction and mode of adjustment of the operative parts of these shells are by no means obvious, and would probably not be understood even were an enemy to become possessed of an entire shell.
                    At all events their use in land batteries against naval armaments must forever prove effectual in preventing ships of war from attempting to approach anywhere within their reach.
                    The secret has been communicated only to Commodores Rodgers, Porter, and Decatur—even the workmen employed in manufacturing these

shells have no conception whatever of the contrivances by which the explosion is effected.
                    On the experiments made at different times, permit me to observe,
                    1st. That out of nine shells which were fired, none of the⟨m⟩ burst in the Piece, and the explosion in no instance took place in less than ten seconds after the discharge.
                    2d. That five certainly, and in all probability six, exploded. For the non-explosion of the shells in the 1st., 4th. & 5th. expy. my son has accounted satisfactorily to Commodores Rodgers and Porter, and is very confident he can remedy the defect so that not one in an hundred shall fail.
                    3d. That the direction of all these shells was remarkably good, and, on the whole, better shots were made than is usually done with round balls.
                    4th. That from spiral creases made by rubbing against spikes or bolts on the surface of those shells which entered the target without exploding, it is manifest that the shells acquired a rotary motion. This fact is also confirmed by the rectilinear course pursued by those shells which make ricochets on the surface of the water.
                    5th. That the three shells that pierced the target without exploding appear, by the holes they made in front, to have entered nearly head foremost, and to have had their direction then changed so as to lie nearly on their sides. They were, however, sufficiently strong to stand this shock uninjured.
                    6th. That, although the target was composed of the hardest oak, yet not one of the seven shells which pierced it were broken or fractured by the stroke.
                    7th. That from the elongated form of these shells their comparative resistance to the air will be lessened; they will, consequently, range farther than those of a spherical form.
                    8th. It is a circumstance of no small moment that powder may be preserved, and that too not merely without injury, but with actual improvement, for many years in a metallic vessel hermetically sealed. As these shells are not liable to explosion, they may therefore without danger or inconvenience be charged and deposited in some proper repository for any length of time.
                    I forgot to mention in the proper place that the charges made in the foregoing estimate vary only in a small degree from those made in Mr. Mc. Queen’s account. With sentiments of the highest respect, I am, Sir, Your Obedt. Servt.
                